Citation Nr: 1502590	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the July 2012 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  The requested hearing was to be held on December 12, 2014 but the Veteran did not appear.  No good cause for failure to appear has been provided to the Board.  Therefore, VA has no duty to provide another opportunity for a hearing.  38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

The Veteran's left recurrent acromioclavicular separation does not result in motion limited to 25 degrees to the side, nonunion or malunion of the humerus, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in a letter sent to the Veteran in December 2001.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the record.  VA provided the Veteran adequate examinations and obtained adequate opinions in December 2003, March 2005, August 2010, and July 2014.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board finds that no further notice or assistance to the Veteran is required.

Increased Rating

The Veteran contends his shoulder disability more closely approximates the 30 percent rating criteria.  In the September 2014 statement, the representative contended the Veteran's shoulder dislocated on a periodic basis and at those times, the forward flexion was far less than that when the shoulder was properly seated.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Service connection was established for left recurrent acromioclavicular separation in March 1983 and a 20 percent rating was assigned, effective June 2, 1982, in May 1986.  The 20 percent rating was continued in a September 2010 rating decision, following a July 2010 claim for an increased rating.  The Veteran perfedted an appeal of that decision.

The Veteran is shown to be right-handed, most recently at the July 2014 VA examination, but also in the service-medical records.  Therefore, his left shoulder disability is rated for that of the minor arm.  38 C.F.R. § 4.69 (2014).

The Veteran's left recurrent acromioclavicular separation is currently rated as impairment of the clavicle.  Under Diagnostic Code 5203, dislocation of the clavicle warrants a 20 percent disability rating.  Nonunion of the clavicle with loose movement, or malunion of the clavicle, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).  The Veteran is assigned the highest available rating under that diagnostic code.

Also considered by the Board is whether a rating is warranted for limitation of motion of the arm.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  

An increased rating for a shoulder disability of the minor arm would also be available for ankylsosis or impairment of the scauplohumeral joint, neither of which his shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2014).  

A VA treatment note from November 2005 indicated the Veteran's range of motion was limited to 90 degrees abduction and internal rotation due to pain but otherwise good mobility was noted.  A 90 degree limitation is at shoulder level, which most nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5201.  The Board finds those ranges of motion do not warrant an increased rating as limitation to 25 degrees from the side is not shown.

At an August 2010 VA examination, left shoulder range of motion was to 160 degrees of flexion and 170 degrees of abduction, with pain on motion.  Internal and external rotations were 90 degrees, without painful limitation.  Extension and adduction were normal, without painful limitation.  The examiner indicated that there was no losss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  The Board finds those ranges of motion do not warrant an increased rating as limitation to 25 degrees from the side is not shown.

At a July 2014 VA examination of the left shoulder and arm, left shoulder flexion was to 160 degrees and left shoulder abduction was to 160 degrees.  Both movements were completed with pain on motion.  The examiner indicated there was no additional increased pain, weakness, fatigability, or incoordination which could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The Board finds those ranges of motion do not warrant an increased rating as limitation to 25 degrees from the side is not shown.

There is no evidence of arthritis of the right shoulder or clavicle and the examinations addressed, and the evidence does not show any increased loss of function due to weakness, pain, fatigability, or incoordation, or any other factors that cause the disability to more nearly approximate limitation of motion to 25 degrees from the side.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2014);

The findings from the examination reports provide evidence against the Veteran's claim for a rating higher than the 20 percent for left recurrent acromioclavicular separation.  The evidence is also against assigning any separate rating.  The Board finds that the objective evidence and findings are more persuasive than the subjective lay evidence provided by the Veteran because of the greater medical training and expertise of the examiners.  The Board acknowledges the Veteran's contention that his range of motion decreases with periodic shoulder dislocations.  However, the objective medical testing performed for the period at issue does not support the occasional decrease in the range of motion nor do the treatment notes indicate issues with periodic shoulder dislocations due to the Veteran's disability, or that any occasional separation would cause the disability to more nearly approximate any higher rating.  Notably, the July 2014 examiner indicated the Veteran did not report flare ups which would impact the function of the shoulder or the arm.  Similarly, both the July 2014 and the August 2010 examination reports indicated the Veteran had no additional increased pain, weakness, fatigability, or incoordination which could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Therefore, the Board finds that the requirements for a higher rating are not met.

The Board also finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  The evidence does not show any exceptional or unusual disability pictures.  Occasional separations of the shoulder, with pain and limitation of motion, are envisioned by the rating assigned.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  The evidence does not show frequent hospitalization or marked interference with employment due to the left shoulder disability.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).

The Board finds that the preponderance of the evidence of record is against the Veteran's claim.  Therefore, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to a rating in excess of 20 percent disabling for a left shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


